998 F.2d 1018
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Arthur MCELROY, Appellant,v.UNIVERSITY OF NEBRASKA AT LINCOLN;  University of Nebraskaat Lincoln Police Department; Ron Lundy;  Laura Cooper;Lancaster County Sheriff's Department;  Otoe CountySheriff's Department;  Hon. James L. Foster, LancasterCounty Jail;  Lancaster County Jail; Unknown Lu, Doctor;Steve Linny;  Colin Ramsey;  Gary Ames;  Paul Shoemaker;Cheryl Ramkisson;  Hon. Jack B. Linder; Unknown Sandquist,Officer; Richard R. Wood, Attorney, Appellees.
No. 93-1954.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 20, 1993.Filed:  July 26, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
This appeal is dismissed for lack of jurisdiction.  The District Court has not yet entered a final judgment disposing of all claims against all parties.  Moreover, the District Court did not direct entry of final judgment as to the partial dismissal.  See Fed.  R. Civ. P. 54(b).  Accordingly, the appeal is premature and must be dismissed.